



EXHIBIT 10.1






THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 18th day of March, 2019 by and between (a) SILICON VALLEY
BANK, a California corporation (“Bank”), and (b) UPWORK INC., a Delaware
corporation, ELANCE, INC., a Delaware corporation, UPWORK GLOBAL INC., a
California corporation, and UPWORK TALENT GROUP INC., a Delaware corporation
(each and together, jointly and severally, “Borrower”).
RECITALS
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of September 19, 2017, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of November 29, 2017 (the
“First Amendment”) and as further amended by that certain Second Amendment to
Loan and Security Agreement, dated as of September 17, 2018 (the “Second
Amendment”) (as amended, and as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has previously extended credit to Borrower for the purposes permitted
in the Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
1.1    Section 6.2.    Section 6.2(a)-(d) is amended and restated as follows:




1





--------------------------------------------------------------------------------





(a)
a Borrowing Base Statement (and any schedules related thereto and including any
other information reasonably requested by Bank with respect to Borrower’s
Accounts) (i) with each request for an Advance, and (ii)(1) outside a Reporting
Streamline Period, within thirty (30) days after the end of each month or,
alternatively, (2) during a Reporting Streamline Period, within thirty (30) days
after the end of each quarter;

(b)
(A) monthly accounts receivable agings for Borrower’ Enterprise Accounts, aged
by invoice date, (B) monthly accounts payable agings, aged by invoice date, and
outstanding or held check registers, if any, and (C) monthly reconciliations of
accounts receivable agings for Borrower’ Enterprise Accounts (aged by invoice
date), and general ledger, in form and substance reasonably acceptable to Bank,
(i) with each request for and Advance, and (ii)(1) outside a Reporting
Streamline Period, within thirty (30) days after the end of each month or,
alternatively, (2) during a Reporting Streamline Period, within thirty (30) days
after the end of each quarter;

(c)
(i) outside a Reporting Streamline Period, as soon as available, but no later
than thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month in a form reasonably acceptable to Bank (the “Monthly
Financial Statements”), which Monthly Financial Statements shall include a
detailed cash report that shows month-end balances for all of the Borrower’s and
its Subsidiaries’ Collateral Accounts or, alternatively, (ii) during a Reporting
Streamline Period, as soon as available, but no later than thirty (30) days
after the last day of each quarter, a company prepared consolidated balance
sheet and income statement covering Borrower’s consolidated operations for such
quarter in a form reasonably acceptable to Bank (the “Quarterly Financial
Statements”), which Quarterly Financial Statements shall include a detailed cash
report that shows quarter-end balances for all of the Borrower’s and its
Subsidiaries’ Collateral Accounts;

(d)
(i) outside a Reporting Streamline Period, within thirty (30) days after the
last day of each month and together with the Monthly Financial Statements, a
completed Compliance Statement, confirming that, as of the end of such month,
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Bank may
reasonably request, including, without limitation, a statement that at the end
of such month there were no held checks or, alternatively, (ii) (i) within
thirty (30) days after the last day of each quarter and together with the
Quarterly Financial Statements, a completed Compliance Statement, confirming
that, as of the end of such quarter, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement and
such other information as Bank may reasonably request, including, without
limitation, a statement that at the end of such quarter there were no held
checks;”



1.2    Section 6.6.    Section 6.6 is amended and restated in its entirety as
follows:
“6.6    [Reserved].




2





--------------------------------------------------------------------------------





1.3    Section 6.9.    Section 6.9 is amended and restated in its entirety as
follows:
“6.9    Financial Covenants.
(a)    Adjusted Quick Ratio. Maintain at all times, to be certified to Bank as
of the last day of each month (or, if Borrower is in the Reporting Streamline
Period, quarterly) an Adjusted Quick Ratio of equal to or greater than 1.75 to
1.00. Additionally, the component of Quick Assets which makes up Borrower’s
unrestricted and unencumbered cash in Deposit Accounts maintained with Bank
shall be equal to or greater than Ten Million Dollars ($10,000,000).
(b)    [Reserved].”
1.4    Section 13. The following new terms and their respective definitions are
inserted alphabetically in Section 13.1:
“Reporting Streamline Period” is, on and after the Third Amendment Effective
Date, provided no Event of Default has occurred and is continuing, the period
(a) commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has maintained, for each
consecutive day in the immediately preceding month as determined by Bank in its
reasonable discretion, an Adjusted Quick Ratio in an amount at all times greater
than 2.50 to 1.00 (the “Streamline Threshold”); and (b) terminating on the
earlier to occur of (i) the occurrence of an Event of Default, and (ii) the
first day thereafter in which Borrower fails to maintain the Streamline
Threshold, as determined by Bank in its reasonable discretion. Upon the
termination of a Reporting Streamline Period, Borrower must maintain the
Streamline Threshold each consecutive day for one (1) calendar month, as
determined by Bank in its reasonable discretion, prior to entering into a
subsequent Reporting Streamline Period. Borrower shall give Bank prior written
notice of Borrower’s election to enter into any such Reporting Streamline
Period, and each such Reporting Streamline Period shall commence on the first
day of the monthly period following the date Bank determines, in its reasonable
discretion, that the Streamline Threshold has been achieved.
“Third Amendment Effective Date” is March 18, 2019.        
2.Exhibit B (Compliance Certificate). The Compliance Certificate is amended in
its entirety and replaced with the Compliance Certificate in the form of Exhibit
B attached hereto.
3.SVB Mastercard Program.
(a)    Bank agrees to provide the following to Borrower: (i) by January 31,
2019, a SOC1 report and bridge letter; and (ii) by September 30, 2019, at Bank’s
discretion, either a SOC2 report or to comply with Borrower’s security review,
in a manner reasonably acceptable to Borrower and Bank.




3





--------------------------------------------------------------------------------





(b)    No later than April 30, 2019 (or such later date as shall be agreed by
Bank) Borrower agrees to open SVB Mastercard accounts with Bank and Borrower
shall use such cards are their primary business credit cards, so long as Bank
can provide sufficient technology and information security environment to
support Borrower’s current and proposed internal reporting requirements, to
include a certain data format to be sent directly to the Upwork Concur system,
it being agreed and understood that in the event SVB cannot provide such
technology and data format, Borrower shall have no obligation hereunder to open
SVB Mastercard accounts, nor to use Bank as its primary business credit card
provider.
4.Limitation of Amendments.
4.1    The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date or time period, in
which case they are true and correct as of such date or with respect to such
time period), and (b) no Event of Default has occurred and is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
5.3    The current organizational documents of Borrower have been delivered to
Bank on or prior to the date of this Amendment and remain true, accurate and
complete, have not been amended, supplemented or restated and are and continue
to be in full force and effect (or, if amended, supplemented and/or restated,
have been delivered to Bank in connection with the execution of this Amendment);
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this




4





--------------------------------------------------------------------------------





Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.Ratification of Perfection Certificate. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of September 19, 2017, as supplemented by the
additional disclosures made in connection with the First Amendment and the
Second Amendment, and acknowledges, confirms and agrees that the disclosures and
information Borrower provided to Bank in such Perfection Certificate, as
supplemented, have not materially changed, as of the date hereof, except as set
forth on Schedule A.
7.No Defenses of Borrower. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank existing or arising
through and including the date of execution of this Amendment, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.
8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
9.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
10.Effectiveness. As a condition precedent to the effectiveness of this
Amendment and the Bank’s obligation to make further Advances under the Revolving
Line, the Bank shall have received the following documents prior to or
concurrently with this Amendment, each in form and substance acceptable to Bank:




5





--------------------------------------------------------------------------------





10.1    this Amendment duly executed by each party hereto;
10.2    Borrower’s payment of a fully earned, non-refundable amendment fee of
Five Thousand Dollars ($5,000); and
10.3    such further documents as Bank may reasonably request to effect the
purposes of this Amendment.
[Signature page follows.]










6





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in the Perfection Certificate is true, complete and correct.
BORROWER:


UPWORK INC.
 
 
By  /s/ Brian Levey                                    
Name: Brian Levey
Title: Chief Business Affairs and Legal Officer & Secretary
ELANCE, INC.
 
 
By  /s/ Junko Swain                                   
Name: Junko Swain
Title: Treasurer
 
UPWORK GLOBAL INC.
 
 
By  /s/ Brian Levey                                    
Name: Brian Levey
Title: General Counsel and Secretary
 
UPWORK TALENT GROUP INC.
 
 
By  /s/ Junko Swain                                   
Name: Junko Swain
Title: Treasurer
 
 





BANK:


SILICON VALLEY BANK




By /s/ Sean Thompson
Name: Sean Thompson
Title: Director








7





--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE STATEMENT


TO:        SILICON VALLEY BANK                Date:                 
FROM:        UPWORK INC., ELANCE, INC., UPWORK GLOBAL INC.,
and UPWORK TALENT GROUP INC.
Under the terms and conditions of the Loan and Security Agreement between Upwork
Inc., Elance, Inc., Upwork Global Inc., and Upwork Talent Group Inc. (each and
together, jointly and severally, “Borrower”) and Bank (the “Agreement”),
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below. Attached are the required
documents evidencing such compliance, setting forth calculations prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
Financial statements with
Compliance Statement
Monthly within 30 days or if during a Reporting Streamline Period, quarterly
within 30 days
Yes No
A/R & A/P Agings
Monthly within 30 days or if during a Reporting Streamline Period, quarterly
within 30 days
Yes No
Borrowing Base Statement
Monthly within 30 days or if during a Reporting Streamline Period, quarterly
within 30 days
Yes No
Board approved projections
FYE within 60 days and as amended/updated
Yes No
Recurring revenue cohort report
Quarterly within 30 days
Yes No
Marketplace Receivables Report
prior to and in connection with
each request for an Advance in respect of Marketplace
Receivables, a Marketplace Receivables Report
Yes No
Upwork Escrow Inc. transactions report
on the tenth Business Day
following an Advance in respect
of Marketplace Receivables, a report, in form and substance reasonably
acceptable to Bank, detailing Marketplace Receivables collection activity that
was
record by Upwork Escrow Inc. during the week immediately following the week in
which
such Advance took place
Yes No


The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
____________________________________________________________________________









8





--------------------------------------------------------------------------------





Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Minimum Adjusted Quick Ratio
1.75:1.00
:1.00
Yes No

*See Section 6.9(b)


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Compliance
Statement.


The following are the exceptions with respect to the statements above: (If no
exceptions exist, state “No exceptions to note.”)


--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------










9





--------------------------------------------------------------------------------





Schedule 1 to Compliance Statement


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.




I.    Adjusted Quick Ratio (Section 6.9(a))


Required:
Maintain at all times, to be certified to Bank as of the last day of each month
(or, if Borrower is in the Reporting Streamline Period, quarterly), an Adjusted
Quick Ratio of equal to or greater than 1.75 to 1.00. Additionally, the
component of Quick Assets which makes up Borrower’s unrestricted and
unencumbered cash in Deposit Accounts maintained with Bank shall be equal to or
greater than Ten Million Dollars ($10,000,000).



Actual: After the occurrence of a Qualified IPO:




A.
Aggregate value of the unrestricted and unencumbered cash of Borrower in Deposit
Accounts maintained with Bank


$______

B.
Aggregate value of the unrestricted and unencumbered cash of Borrower in Deposit
Accounts maintained with financial institutions other than Bank subject to a
Control Agreement in favor of Bank


$______

C.
Aggregate value of cash and Cash Equivalents of Upwork Escrow Inc.


$______

D.
Aggregate value of the accounts receivable of Borrower determined according to
GAAP
$______

E.
Aggregate value of the accrued hourly billing liabilities of Borrower determined
according to GAAP


$______

F.
Quick Assets (line A plus line B plus line C plus line D minus line E)
$______

G.
Aggregate value of principal amount of the Term Loan A outstanding and
outstanding Advances and Term Loan B outstanding
$______

H.
Aggregate value of Borrower’s accounts payable determined according to GAAP
$______

I.
The sum of lines G and H
$______

J.
Adjusted Quick Ratio (line F divided by line I)
:1.00



Is line J equal to or greater than 1.75:1.00?


______ No, not in compliance                    ______ Yes, in compliance


Is line A equal to or greater than $10,000,000?


______ No, not in compliance                    ______ Yes, in compliance




10



